Case: 11-20166     Document: 00511581383         Page: 1     Date Filed: 08/24/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 24, 2011

                                     No. 11-20166                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



RICKY ABRAM

                                                  Plaintiff - Appellant
v.

NABORS OFFSHORE CORPORATION

                                                  Defendant - Appellee



               Appeal from the United States District Court for the
                       Southern District of Texas, Houston
                              USDC No. 11-20166


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges..
PER CURIAM:*
        This is an appeal from a summary judgment dismissing plaintiff’s Jones
Act, general maritime law action on grounds that plaintiff was not a seaman or
member of the crew of a vessel at the time he was injured while working for
Nabors Offshore Corporation (Nabors) on August 15, 2009.
        The summary judgment record plainly supports the district court’s
judgment. The record demonstrates that appellant, Abram, worked for Nabors


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20166   Document: 00511581383      Page: 2   Date Filed: 08/24/2011



                                  No. 11-20166

as a roustabout, a shaker hand, and a floor hand on various drilling rigs owned
by Nabors from 1994 until 2002 and again from 2005 until 2009. Plaintiff’s
affidavit and affidavits from his fellow employees state that he worked in the
Gulf of Mexico on vessel rigs at times and platform rigs at other times. They
assert with particularity that he worked on named jack-up rigs during his first
period of employment (1994-2002), but do not specify that he worked on these
vessel rigs from 2005 until 2009.
      Nabors filed affidavits supported by Abram’s personnel records asserting
that Abram did no work on vessels from 2005 until 2009. This is the relevant
time period. See Patton-Tully Transp. Co. v. Ratcliff, 797 F.2d 206 (5th Cir.
1986) (a four-month hiatus in employment was a significant enough break to
require a separate evaluation of duties during the re-employment period to
determine seaman status at the time of the accident). Abram’s summary
judgment evidence did not dispute this evidence with respect to the relevant
time period so as to create an issue of fact. The district court correctly granted
summary judgment and we affirm that judgment.
      AFFIRMED.




                                        2